Name: Commission Regulation (EEC) No 413/84 of 17 February 1984 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes
 Type: Regulation
 Subject Matter: trade;  plant product;  foodstuff;  tariff policy;  trade policy
 Date Published: nan

 No L 48/ 14 Official Journal of the European Communities 18 . 2 . 84 COMMISSION REGULATION (EEC) No 413/84 of 17 February 1984 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes Whereas account should be taken of the special situa ­ tion of products which have already left the exporting country at the time this Regulation is published, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1088/83 (2), and in particular Article 14 (2) thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) No 2543 /73 (4), and in particular Article 3 thereof, Whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 2742/82 (*), as last amended by Regulation (EEC) No 3099/83 (6), provides that on import into the Community of dried grapes, other than currants, a minimum import price must be respected ; whereas Article 2 (2) of the same Regulation provides that if the minimum import price is not respected a counter ­ vailing charge of 16,0 ECU per 100 kilograms shall be applied ; Whereas the countervailing charge is calculated on the basis of prices applied by the main non-member supplier countries ; whereas these prices justify a change of the countervailing charge ; Article 1 In Article 2 (2) of Regulation (EEC) No 2742/82 ' 16,0 ECU per 100 kilograms' is hereby replaced by '26,83 ECU per 100 kilograms'. Article 2 Article 1 shall not apply when it is proved to the satis ­ faction of the customs authorities that the products declared for release for free circulation have left the exporting country before the day of publication of this Regulation and the import entry is accepted by the customs authorities not later than 17 May 1984. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 February 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73 , 21 . 3 . 1977, p. 1 . (2) OJ No I 118 , 5 . 5 . 1983 , p. 16 . (3) OJ No i 06, 30 . 10 . 1962, p . 2553/62 . (4) OJ No L 163 , 19 . 9 . 1973, p . 1 . O OJ No L 290 , 14 . 10 . 1982, p . 28 . ( «) OJ No L 302, 4 . 11 . 1983 , p . 19 .